DETAILED ACTION

Status
This Final Office Action is in response to the communication filed on November 25, 2020.  Claims 1-20 have been amended.  Therefore, claims 1-20 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Summary of the Response to the Applicant’s Amendments:
Applicant’s amendments do not overcome the basis of the earlier rejections of claims 1-20 under 35 USC § 112; therefore the previous 35 USC § 112 rejection is maintained as explained below.
Applicant’s amendments do not overcome the basis of the earlier rejections of claims 1-20 under 35 USC § 101; therefore the previous 35 USC § 101 rejection is maintained as explained below.
Applicant’s amendments overcome the basis of the earlier rejections of claims 1-20 under 35 USC § 102; therefore, the previous 35 USC § 102 rejection has been withdrawn.  However, in light of prior art, a new 35 USC § 103 rejection is issued for claims 1-20.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The language of claims 1-20 is vague and indefinite.  These independent claims contains multiple instances of vague terminology that have multiple possible definitions with no further explanation of what these vague terms refer to.  For example, claims 1, 19, and 20 refer to a vector indicating a relative impression of users for the predetermined subject based on words inputted with the word indicating the predetermined subject by the users.  Later claims, such as claims 2, 3, and 6, then refer to the vector of the inputted words and projecting the vector of the inputted words.  Claim 18 refers to a vector of each word on the basis of a relative connection of an impression of a subjected represented by each word a predetermined user has.  The examiner is unsure if the vector is referring to the relative impression of the user or to the actual words inputted by the user or to some topic represented by the words.  Some claims indicate that the vector is based on the words and then some claims indicate that the vector is of the words.  The scope and limitations of the claimed vector is not clear to the examiner due to the vague and indefinite claim wording.  Further, claims 2-10 refer to a vector of the word serving as the reference with no indication as to what this reference is referring to.  The claims 
Claims 2-18 are dependent on claim 1 and fail to clarify the indefinite language from the independent claim, therefore claims 2-18 are also rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are determined to be directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the rationale explained below because:

Step 1
Claims 1-18 are recited as devices and are therefore drawn to machines.  As such, claims 1-18 are drawn to one of the statutory categories of invention.
Claims 19 is recited as methods and is therefore drawn to processes.  As such, claim 19 is drawn to one of the statutory categories of invention.

	Step 2A (Prong 1)
Claim 1 (representative of independent claims 1, 19, and 20) requires, in part, 
receive data based on content that is inputted or viewed by a user; and 
generate, for each of a plurality of predetermined subjects, a vector indicating a relative impression of users for the predetermined subject based on words inputted with the word indicating the predetermined subject by the users; 
generate a difference information indicating a difference between a vector that is generated before distribution information indicating the predetermined subject is distributed and a vector which is generated after the distribution information is distributed; and 
output the difference information. 
These steps describe/set-forth the idea of creating a graphical/dimensional depiction/analysis of brand lift, which is a method of organizing human activities, and/or a mathematical relationship/formula.  The idea in the pending application is directed to a concept relating to interpersonal and intrapersonal activities, such as managing transactions between people and human behavior, advertising, marketing, and sales activities or behaviors and/or a mathematical concept such as mathematical relationships, formulas, and calculations.  Brand Lift is an advertising analysis for measuring and depicting the change in consumer perception/impression of a brand before, during, and after an advertising campaign.  Digital brand lift is a change in brand awareness due to an advertising campaign measured through viewability, interactions, engagement with the advertisement (e.g., clicking on the 
Step 2A (Prong 2)
The above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are broadly described devices and units for performing the abstract idea steps on a generic computing device and a broadly provision of change information from generic devices.  The computer elements are generic other than their claimed function to perform the limitations or function as a data source.  These additional elements do not:
•	Reflect an improvement in the functioning of a computer or an improvement to other technology or technical field.  The generically recited computer elements do not add a meaningful limitation to the abstract idea because they refer to the generic functioning of a computer (processing data, retrieving data; displaying data) and amount to simply implementing the abstract idea on a computer.  Merely claiming the performance of a marketing analysis graphical/dimensional depiction abstract idea by a generic device using data collected from a plurality of generic client devices is merely implementing an abstract idea on a computer in a technological environment.  
•	Implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim.  The claims do not indicate any particular machine that is integral to the claims.  All technical components are recited as generic 
•	Apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.  The claims merely link the creating a graphical/dimensional depiction/analysis of brand lift idea to a computer technological environment with data from a technological environment.
The claims appear to merely apply the judicial exception to a technological environment: include instructions (program, process) to implement an abstract idea on a computer, or merely use a computer (processor, device, unit, interface, network) as a tool to perform the abstract idea.  The additional elements appear to merely add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering, transmission, display, processing, and/or storage in conjunction with the abstract idea) and/or generally link the use of the judicial exception to a particular technological environment or field of use. 
As such, the Examiner concludes that creating a graphical/dimensional depiction/analysis of brand lift is an abstract idea, and furthermore that claim 1 is directed to an abstract idea.
Independent claims 19 and 20 recite nearly identical limitations and therefore are also directed to an abstract idea under the same analysis.  Each of the depending claims include these limitations and therefore are also directed to an abstract idea under the same analysis.
Step 2B
Analysis of the claims to determine whether any element, or combination of elements, in the claims is sufficient to ensure that the claims amount to significantly more than the judicial exception is also termed a search for an "inventive concept."  To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim 
The independent claim(s) recite the additional elements/limitations of:
A provision device comprising: 
a network interface configured to receive data based on content that is inputted or viewed by a user over a network; and 
a processor programmed to: 
A non-transitory computer-readable recording medium having stored a provision program that causes a computer to execute a process comprising:
The requirement to use a “device”, “network interface”, “network”, “processor”, “non-transitory computer-readable recording medium”, “provision program”, and “computer” to execute the claimed steps/functions serves merely to implement the abstract idea using generic computer components and conventional/generic computer functions.  In this case, the claimed computer structures and devices are not particular in any way, other than that they are being used to implement the particular abstract idea (i.e., they are generically recited computer structures and devices performing basic functions a computer typically performs, such as processing data, storing data, performing repetitive calculations, executing software/instructions, automatic mental tasks, receiving or transmitting data over a network, etc., - See July 2015 Update for other functions the courts have recognized as being generic).  As the Federal Circuit determined, such limitations do not amount to significantly more when “taken individually, [because they] recite generic computer, network and Internet components, none of which is inventive by itself.” In other words, generic computer components do not amount to meaningful/significant limitations since they would be routine in any computer implementation of the claimed idea.
Bilski, where it was determined that certain claim elements limiting the basic concept of hedging to commodities and energy markets (merely limiting an abstract idea to one field of use) did not make the concept patentable.
The recited additional elements of “a network interface configured to receive data based on content that is inputted or viewed by a user over a network”, “a processor programmed to”, and “non-transitory computer-readable recording medium having stored a provision program that causes a computer to execute a process” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere data gathering/transmission/processing in conjunction with a law of nature or abstract idea).
The recited additional elements regarding the broadly claimed transmission and reception of data signals over network communications, communication of content in real-time, and storage and retrieval of digital content taken individually or in combination, additionally simply append well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the fields of network communications and generic computer device operation as evidenced by the following court rulings: Receiving or transmitting data over a network, e.g., using the Internet to Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  These additional elements, or combination of claims elements, therefore do not ensure the claim amounts to significantly more than the abstract idea.
Viewing the limitations in combination also fails to amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the Independent claims add nothing that is not already present when the steps are considered separately, and this simply recites the concept of creating a graphical/dimensional depiction/analysis of brand lift performed by/with generic computer components and generic computer functions, generally linked to a particular technological environment or field of use, performed with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering/transmission/display/processing), performed with mere post-solution activity associated with the implementation of the abstract idea, and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2-18 recitation of steps/functions being performed/implemented by the computer serves merely to implement the abstract idea using generic computer 
Dependent claims 2-18 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-18 is/are further part of the creating a graphical depiction/analysis of brand lift analysis abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).  These dependent claims merely provide further description limitations for the distributed representation factors/variables being generated for the creation of a graphical depiction/analysis of brand lift.  Narrowing the abstract idea limitations further describes the idea but does not render the concept less abstract.
The Examiner has therefore determined that no claim element, additional element, or combination of claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above.   Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Please see the Guidance on Patent Subject Matter Eligibility in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. (found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur (U.S. Patent No. 8,615,442) in view of Yi (U.S. Patent Application Publication No. 2014/0280890).

Regarding claim 1, Kapur discloses a provision device comprising: 
a network interface configured to receive data based on content that is inputted or viewed by a user over a network (Kapur: Column 2, Lines 21-24); and 
a processor programmed to: 
generate, for each of a plurality of predetermined subjects, a indicating a relative impression of users for the predetermined subject based on words inputted with the word indicating the predetermined subject by the users (Kapur: Figure 6; Column 2, Lines 19-31, wherein the interest graph is a generated representation of each relative impression of users for subjects based on user activities and words; Column 4, Lines 32-49; Column 5, Lines 2-41; Column 12, Lines 56-66); 
generate a difference information indicating a difference between a that is generated before distribution information indicating the predetermined subject is distributed and a which is generated after the distribution information is distributed (Kapur: Figure 6; Column 2, Lines 19-31, wherein the up-to-date tracking of interest based on actions such as interacting with content is a representation of a difference between user interest before and after distribution of 
output the difference information (Kapur: Figure 6; Column 2, Lines 19-31; Column 5, Lines 2-20; Column 5, Lines 53-65; Column 8, Lines 29-43; Column 12, Lines 56-66; Column 14, Lines 4-32). 
Kapur does not explicitly teach: a vector.
Kapur, however, teaches creation of a visual and dimensional representation graph of a relative impression of users in regards to a subject/content based on collected user activities.  Kapur also teaches observation of the change in this visual and dimensional representation graph before, during, and after the distribution of subject related information (display of an advertisement related to a subject/content). However, the recitation of Kapur does not explicitly teach the usage of a vector as the visual and dimensional representation of user impression.
Yi, though, teaches: a vector (Yi: [0047], “identifies a user's interests with respect to a universal interest space, defined via known concept archives such as Wikipedia and/or content taxonomy”, “each user's interests observed with respect to each document covering certain subject matters or concepts can be mapped to, e.g., Wikipedia or certain content taxonomy”, “A high dimensional vector can be constructed based on the universal interest space in which each attribute of the vector corresponds to a concept in the universal space and the value of the attribute may corresponds to an evaluation of the user's interest in this particular concept”, “Each vector representing an individual can be normalized against the baseline interest profile so that the relative level of interests of the user with respect to the concepts in the universal interest space can be determined”, “enables better understanding of the level of interests of the user in different subject matters with respect to a more general population and result in enhanced personalization for content recommendation”, “content may also be characterized in 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the vector dimensional/graphical representation content evaluation method of Yi with the dimensional/graphical representation content evaluation method of 
The rationale for combining in this manner is that the methods of Kapur and Yi are related methods for dimensional/graphical representation content evaluation and the teaching in the Yi prior art of utilizing vector visual and dimensional representation in advertising analysis would have led one of ordinary skill to modify the Kapur visual and dimensional representation prior art reference to use vectors and arrive at the claimed invention with predictable results of effective interest understanding and reliable content evaluation as explained above.


The rationale for combining in this manner is that the methods of Kapur and Yi are related methods for dimensional/graphical representation content evaluation and the teaching in the Yi prior art of utilizing vector visual and dimensional representation in advertising analysis would have led one of ordinary skill to modify the Kapur visual and dimensional representation prior art reference to use vectors and arrive at the claimed invention with predictable results of effective interest understanding and reliable content evaluation as explained above.

Regarding claim 3, the combination of Kapur and Yi discloses the provision device according to claim 2, wherein the processor provides information representing a change between a difference between the vector of the word serving as the reference and the vector of the given inputted words that are generated before the distribution information is distributed and a difference between the vector of the word serving as the reference and the vector of the given inputted words that are generated after the distribution information is distributed (Kapur: Figure 6; Column 2, Lines 19-31; Column 5, Lines 2-20; Column 5, Lines 53-65; Column 6, Lines 2-5; Column 11, Lines 1-7; Column 12, Lines 40-47; Column 12, Lines 56-66; Column 13, Lines 6-12; Column 13, Lines 32-36; Column 14, Lines 36-47; Column 15, Lines 4-63).


Regarding claim 4, the combination of Kapur and Yi discloses the provision device according to claim 1, wherein the processor provides information representing a change of a connection between vectors of words serving as multiple references and the vector of the inputted words (Kapur: Figure 6; Column 2, Lines 19-31; Column 5, Lines 2-20; Column 5, Lines 53-65; Column 6, Lines 2-5; Column 11, Lines 1-7; Column 12, Lines 40-47; Column 12, Lines 56-66; Column 13, Lines 6-12; Column 13, Lines 32-36; Column 14, Lines 36-47; Column 15, Lines 4-63).
The rationale for combining in this manner is that the methods of Kapur and Yi are related methods for dimensional/graphical representation content evaluation and the teaching in the Yi prior art of utilizing vector visual and dimensional representation in advertising analysis would have led one of ordinary skill to modify the Kapur visual and dimensional representation prior art reference to use vectors and arrive at the claimed invention with predictable results of effective interest understanding and reliable content evaluation as explained above.

Regarding claim 5, the combination of Kapur and Yi discloses the provision device according to claim 4, wherein, on projecting the vectors of the words serving as the references to given positions, respectively, the processor provides information representing a change of a 
The rationale for combining in this manner is that the methods of Kapur and Yi are related methods for dimensional/graphical representation content evaluation and the teaching in the Yi prior art of utilizing vector visual and dimensional representation in advertising analysis would have led one of ordinary skill to modify the Kapur visual and dimensional representation prior art reference to use vectors and arrive at the claimed invention with predictable results of effective interest understanding and reliable content evaluation as explained above.

Regarding claim 6, the combination of Kapur and Yi discloses the provision device according to claim 5, wherein the processor generates a first function to project the vectors of the words serving as the references before the distribution of the distribution information to the given positions and a second function to project the vectors of the words serving as the references after the distribution of the distribution information to the given positions and provides information representing the position to which the vector of the given inputted words before the distribution of the distribution information is projected by the first function and the position to which the vector of the inputted words after the distribution of the distribution information is projected by the second function (Kapur: Figure 6; Column 2, Lines 19-31; Column 5, Lines 2-20; Column 5, Lines 53-65; Column 6, Lines 2-5; Column 8, Lines 29-43; Column 11, Lines 1-7; Column 12, Lines 40-47; Column 12, Lines 56-66; Column 13, Lines 6-12; Column 13, Lines 32-36; Column 14, Lines 36-47; Column 15, Lines 4-63).


Regarding claim 7, the combination of Kapur and Yi discloses the provision device according to claim 5, wherein, on projecting the vectors of the word serving as the references to vertices of a straight line or of a polygon, the processor provides information representing a change of a position on the straight line or in an area in the polygon onto which the inputted words is projected (Kapur: Figure 6; Column 2, Lines 19-31; Column 5, Lines 2-20; Column 5, Lines 53-65; Column 6, Lines 2-5; Column 12, Lines 56-66; Column 13, Lines 2-5; Column 13, Lines 6-12; Column 13, Lines 32-36; Column 14, Lines 36-47; Column 15, Lines 4-63).
The rationale for combining in this manner is that the methods of Kapur and Yi are related methods for dimensional/graphical representation content evaluation and the teaching in the Yi prior art of utilizing vector visual and dimensional representation in advertising analysis would have led one of ordinary skill to modify the Kapur visual and dimensional representation prior art reference to use vectors and arrive at the claimed invention with predictable results of effective interest understanding and reliable content evaluation as explained above.

Regarding claim 8, the combination of Kapur and Yi discloses the provision device according to claim 5, wherein the processor generates a vector of each word such that the vectors of the words serving as the references are distant from one another by a given threshold 
The rationale for combining in this manner is that the methods of Kapur and Yi are related methods for dimensional/graphical representation content evaluation and the teaching in the Yi prior art of utilizing vector visual and dimensional representation in advertising analysis would have led one of ordinary skill to modify the Kapur visual and dimensional representation prior art reference to use vectors and arrive at the claimed invention with predictable results of effective interest understanding and reliable content evaluation as explained above.

Regarding claim 9, the combination of Kapur and Yi discloses the provision device according to claim 2, wherein the processor sets, for the words serving as the references, contexts belonging to a category shared with the inputted words (Kapur: Column 3, Lines 58-67; Column 4, Lines 32-49; Column 6, Lines 2-5; Column 11, Lines 20-55; Column 13, Lines 6-12; Column 13, Lines 32-36; Column 14, Lines 36-47; Column 15, Lines 4-63).

Regarding claim 10, the combination of Kapur and Yi discloses the provision device according to claim 1, wherein the processor excludes, from information to be provided, information representing a vector of a word other than the words serving as the references and the inputted words among the multiple words (Kapur: Figure 6; Column 3, Lines 58-67; Column 5, Lines 2-20; Column 6, Lines 2-5; Column 11, Lines 20-55; Column 12, Lines 56-66; Column 13, Lines 6-12; Column 13, Lines 32-36; Column 14, Lines 36-47; Column 15, Lines 4-63).
The rationale for combining in this manner is that the methods of Kapur and Yi are related methods for dimensional/graphical representation content evaluation and the teaching 

Regarding claim 11, the combination of Kapur and Yi discloses the provision device according to claim 1, wherein the processor provides information representing a history of changes of the vector of the inputted words (Kapur: Figure 6; Column 2, Lines 19-31; Column 5, Lines 2-41; Column 5, Lines 53-65; Column 8, Lines 29-43; Column 11, Lines 1-6; Column 12, Lines 56-66; Column 13, Lines 6-12; Column 14, Lines 36-47; Column 15, Lines 4-63).
The rationale for combining in this manner is that the methods of Kapur and Yi are related methods for dimensional/graphical representation content evaluation and the teaching in the Yi prior art of utilizing vector visual and dimensional representation in advertising analysis would have led one of ordinary skill to modify the Kapur visual and dimensional representation prior art reference to use vectors and arrive at the claimed invention with predictable results of effective interest understanding and reliable content evaluation as explained above.

Regarding claim 12, the combination of Kapur and Yi discloses the provision device according to claim 1, wherein the processor evaluates the distribution information on the basis of the changes of the vector of the inputted words and provides a result of evaluating the distribution information as information representing the change of the vector  (Kapur: Figure 6; Column 2, Lines 19-31; Column 5, Lines 2-41; Column 5, Lines 53-65; Column 8, Lines 29-43; Column 12, Lines 56-66; Column 13, Lines 6-12; Column 14, Lines 36-47; Column 15, Lines 4-63).


Regarding claim 13, the combination of Kapur and Yi discloses the provision device according to claim 1, wherein the processor generates vectors representing the respective words as the vectors by using a learner that converts each word into a vector on the basis of the relative connection the words have (Kapur: Figure 6; Column 2, Lines 19-31; Column 5, Lines 2-41; Column 5, Lines 53-65; Column 8, Lines 29-43; Column 12, Lines 56-66; Column 13, Lines 2-5; Column 14, Lines 36-47; Column 15, Lines 4-63).
The rationale for combining in this manner is that the methods of Kapur and Yi are related methods for dimensional/graphical representation content evaluation and the teaching in the Yi prior art of utilizing vector visual and dimensional representation in advertising analysis would have led one of ordinary skill to modify the Kapur visual and dimensional representation prior art reference to use vectors and arrive at the claimed invention with predictable results of effective interest understanding and reliable content evaluation as explained above.

Regarding claim 14, the combination of Kapur and Yi discloses the provision device according to claim 13, wherein the processor generates a vector of each word from information containing at least any one of content posted by a predetermined user, a history of behaviors of the predetermined user, a history of searches by the given user, and information about a 
The rationale for combining in this manner is that the methods of Kapur and Yi are related methods for dimensional/graphical representation content evaluation and the teaching in the Yi prior art of utilizing vector visual and dimensional representation in advertising analysis would have led one of ordinary skill to modify the Kapur visual and dimensional representation prior art reference to use vectors and arrive at the claimed invention with predictable results of effective interest understanding and reliable content evaluation as explained above.

Regarding claim 15, the combination of Kapur and Yi discloses the provision device according to claim 1, wherein the processor generates vectors of multiple words and a given adjective  (Kapur: Figure 6; Column 2, Lines 19-31; Column 5, Lines 25-37; Column 7, Lines 22-28; Column 8, Lines 7-10; Column 12, Lines 56-66), and the processors provides information representing a change of connection between the vector of the given adjective and the vector of the given inputted words (Kapur: Figure 6; Column 2, Lines 19-31; Column 5, Lines 25-37; Column 7, Lines 22-28; Column 8, Lines 7-10; Column 12, Lines 56-66).
The rationale for combining in this manner is that the methods of Kapur and Yi are related methods for dimensional/graphical representation content evaluation and the teaching in the Yi prior art of utilizing vector visual and dimensional representation in advertising analysis would have led one of ordinary skill to modify the Kapur visual and dimensional representation prior art reference to use vectors and arrive at the claimed invention with predictable results of effective interest understanding and reliable content evaluation as explained above.


The rationale for combining in this manner is that the methods of Kapur and Yi are related methods for dimensional/graphical representation content evaluation and the teaching in the Yi prior art of utilizing vector visual and dimensional representation in advertising analysis would have led one of ordinary skill to modify the Kapur visual and dimensional representation prior art reference to use vectors and arrive at the claimed invention with predictable results of effective interest understanding and reliable content evaluation as explained above.

Regarding claim 17, the combination of Kapur and Yi discloses the provision device according to claim 1, wherein the processor provides information representing a change between a vector of a inputted words that is generated before advertisement information that advertises the inputted words is distributed and a vector of the inputted words that is generated after the advertisement information is distributed  (Kapur: Figure 6; Column 2, Lines 19-31; Column 4, Lines 37-40; Column 5, Lines 2-41; Column 5, Lines 53-65; Column 8, Lines 29-43; Column 13, Lines 6-12; Column 15, Lines 4-63).
The rationale for combining in this manner is that the methods of Kapur and Yi are related methods for dimensional/graphical representation content evaluation and the teaching in the Yi prior art of utilizing vector visual and dimensional representation in advertising analysis 

Regarding claim 18, the combination of Kapur and Yi discloses the provision device according to claim 1, wherein the processor generates a vector of each word on the basis of a relative connection of an impression of a subject represented by each word a predetermined user has (Kapur: Figure 6; Column 2, Lines 19-31; Column 5, Lines 2-41; Column 5, Lines 53-65; Column 8, Lines 29-43; Column 12, Lines 56-66; Column 13, Lines 6-12; Column 15, Lines 4-63).
The rationale for combining in this manner is that the methods of Kapur and Yi are related methods for dimensional/graphical representation content evaluation and the teaching in the Yi prior art of utilizing vector visual and dimensional representation in advertising analysis would have led one of ordinary skill to modify the Kapur visual and dimensional representation prior art reference to use vectors and arrive at the claimed invention with predictable results of effective interest understanding and reliable content evaluation as explained above.

Claims 19 and 20 contain language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 19 and 20 are also rejected under 35 U.S.C. 102 as being disclosed by the combination of Kapur and Yi.





Response to Arguments
Applicant's arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment November 25, 2020, with regards to the rejection of claims under 35 USC § 101 have been fully considered but they are not persuasive.

Applicant argues that the claimed invention addresses the technical problem where the conventional information distribution technology does not effectively evaluate how the distribution information has changed the user’s relative impression of a given subject.  The applicant further argues that the claimed invention generates difference information, which indicates a difference between a vector that is generated before distribution information indicating the predetermined subject is distributed and a vector which is generated after the distribution information is distributed, which is able to provide information for effectively and accurately evaluating the effect of distribution information on a user’s relative impression of the determination subject.  The applicant argues that the claims are integrated into a practical application because they recite an improvement to information distribution technology.
The examiner notes that evaluating the change in a user’s impression/opinion of a subject following the distribution of information is not an improvement to information distribution technology.  There is no indication in the claims of any modification to the claimed generic technical processes for distributing information.  The claims recite an advertising and/or personal feelings analysis in which a user’s impressions/opinions are represented by a changing vector to observe and evaluate the change in how they feel once they interact with content.  This claimed evaluation of personal opinion is a method of organizing human activities, and/or a mathematical relationship/formula.  The claims do not recite a practical application of this abstract idea of advertising/feelings analysis.  The applicant’s arguments are not persuasive.
Applicant’s arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment November 25, 2020, with respect to the rejection(s) of claim(s) under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the previous 35 USC § 102 rejection has been withdrawn.  However, upon further consideration, a new 35 USC § 103 ground(s) of rejection is made in view of prior art.

Applicant argues that the cited references do not disclose the amended claim limitations.  Specifically, applicant argues that Kapur fails to disclose taking into account the relative impression the user has before distribution of information indicating the predetermined subject is actually displayed to the user.
The examiner notes that the Kapur reference does not teach the usage of vectors.  The Yi reference teaches the usage of vectors and this combination of references has been explained in the new 35 USC § 103 section above.  The examiner also notes that the Kapur reference discloses evaluating the impression of the user before and after interaction with distributed information (Kapur: Figure 6; Column 2, Lines 19-31, wherein the up-to-date tracking of interest based on actions such as interacting with content is a representation of a difference between user interest before and after distribution of content; Column 5, Lines 2-20; Column 5, Lines 53-65; Column 8, Lines 29-43; Column 12, Lines 56-66; Column 14, Lines 4-32).  Kapur discloses a graph which represents the user interest in a topic over time, including how the user interest changes following a user action of interacting with distributed content information (Kapur: Column 2, Lines 19-31, “To maintain the interest graph, the system receives information about an action performed by a user. For example, the action may create or interact with content. The language of the content is analyzed to determine a topic of the content. The system then 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ray (U.S. Patent Application Publication No. 2017/0034593) discloses method for calculating brand lift data and measuring advertising using vectors representing behavior.
Perkins (U.S. Patent Application Publication No. 2020/0219126) discloses a method and system for using vectors to classify topics and calculate lift.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached on (469) 295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
December 31, 2020

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682